Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 1, US 2016/0314741 A1 (“Tahata”) does not teach a power management circuit for supplying a pixel power supply voltage to pixels of a display panel, the power management circuit comprising: a boost converter which generates a boosted voltage at a boosting node by boosting an input voltage by using a reference boosting voltage; a voltage regulator coupled to the boosting node and an output node; a bypass transistor coupled between the boosting node and the output node; and a regulator control block which receives the input voltage, outputs the reference boosting voltage, and controls the voltage regulator and the bypass transistor, wherein the regulator control block compares the input voltage with a reference input voltage, and wherein when the input voltage is higher than or equal to the reference input voltage, the regulator control block increases the reference boosting voltage to increase the boosted voltage, enables the voltage regulator to generate a regulated voltage by regulating the increased boosted voltage, turns off the bypass transistor such that the regulated voltage is output as the pixel power supply voltage at the output node, and maintains an enable state of the voltage regulator for a minimum enable time.
 US 20160314741 A1 (“Yin”) does not teach a power management circuit for supplying a pixel power supply voltage to pixels of a display panel, the power management circuit comprising: a boost converter which generates a boosted voltage at a boosting node by boosting an input voltage by using a reference boosting voltage; a voltage regulator coupled to the boosting node and an output node; a bypass which receives the input voltage, outputs the reference boosting voltage, and controls the voltage regulator and the bypass transistor, wherein the regulator control block compares the input voltage with a reference input voltage, and wherein when the input voltage is higher than or equal to the reference input voltage, the regulator control block increases the reference boosting voltage to increase the boosted voltage, enables the voltage regulator to generate a regulated voltage by regulating the increased boosted voltage, turns off the bypass transistor such that the regulated voltage is output as the pixel power supply voltage at the output node, and maintains an enable state of the voltage regulator for a minimum enable time.
Furthermore, it would not have been obvious to combine these and/or other references in a manner consistent with the claim limitations in their entirety.
Regarding independent claim 14, US 2016/0314741 A1 (“Tahata”) does not teach does not teach or render obvious a method of generating a pixel power supply voltage to be supplied to pixels of a display panel, the method comprising: comparing an input voltage with a reference input voltage; generating a boosted voltage by boosting the input voltage by using a reference boosting voltage when the input voltage is lower than the reference input voltage; outputting the boosted voltage as the pixel power supply voltage when the input voltage is lower than the reference input voltage; increasing the reference boosting voltage when the input voltage is higher than or equal to the reference input voltage; generating an increased boosted voltage by boosting the input voltage by using the increased reference boosting voltage when the input voltage is higher than or equal to the reference input voltage; generating, at a voltage regulator, a regulated voltage by regulating the increased boosted voltage when the input voltage is higher than or equal to the reference input voltage; outputting the regulated voltage as the pixel power supply voltage when the input voltage is higher than or equal to the reference input voltage; and maintaining an enable state of the voltage regulator for a minimum enable time when the input voltage is higher than or equal to the reference input voltage.
US 20160314741 A1 (“Yin”) does not teach a method of generating a pixel power supply voltage to be supplied to pixels of a display panel, the method comprising: comparing an input voltage with a reference input voltage; generating a boosted voltage by boosting the input voltage by using a reference boosting voltage when the input voltage is lower than the reference input voltage; outputting the boosted voltage as the pixel power supply voltage when the input voltage is lower than the reference input voltage; increasing the reference boosting voltage when the input voltage is higher than or equal to the reference input voltage; generating an increased boosted voltage by boosting the input voltage by using the increased reference boosting voltage when the input voltage is higher than or equal to the reference input voltage; generating, at a voltage regulator, a regulated voltage by regulating the increased boosted voltage when the input voltage is higher than or equal to the reference input voltage; outputting the regulated voltage as the pixel power supply voltage when the input voltage is higher than or equal to the reference input voltage; and maintaining an enable state of the voltage regulator for a minimum enable time when the input voltage is higher than or equal to the reference input voltage
Furthermore, it would not have been obvious to combine these and/or other references in a manner consistent with the claim limitations in their entirety.
Regarding independent claim 20, US 2016/0314741 A1 (“Tahata”) does not teach a display device comprising: a display panel including pixels; a data driver which provides data signals to the pixels; a scan driver which provides scan signals to the pixels; a controller which controls the data driver and the scan driver; and a power management circuit which supplies a pixel power supply voltage to the pixels, wherein the power management circuit comprises: a boost converter which generates a boosted voltage at a boosting node by boosting an input voltage by using a reference boosting voltage; a voltage regulator coupled to the boosting node and an output node; a bypass transistor coupled between the boosting node and the output node; and a regulator control block which receives the input voltage, outputs the reference boosting voltage, and controls the voltage regulator and the bypass transistor, wherein the regulator control block compares the input voltage with a reference input voltage, and wherein when the input voltage is higher than or equal to the reference input voltage, the regulator control block increases the reference boosting voltage to increase the boosted voltage, enables the voltage regulator to generate a regulated voltage by regulating the increased boosted voltage, turns off the bypass transistor such that the regulated voltage is output as the pixel power supply voltage at the output node, and maintains an enable state of the voltage regulator for a minimum enable time.
US 20160314741 A1 (“Yin”) does not teach a display device comprising: a display panel including pixels; a data driver which provides data signals to the pixels; a scan driver which provides scan signals to the pixels; a controller which controls the data driver and the scan driver; and a power management circuit which supplies a pixel power supply voltage to the pixels, wherein the power management circuit comprises: a boost converter which generates a boosted voltage at a boosting node by boosting an input voltage by using a reference boosting voltage; a voltage regulator coupled to the boosting node and an output node; a bypass transistor coupled between the boosting node and the output node; and a regulator control block which receives the input voltage, outputs the reference boosting voltage, and controls the voltage regulator and the bypass transistor, wherein the regulator control block compares the input voltage with a reference input voltage, and wherein when the input voltage is higher than or equal to the reference input voltage, the regulator control block increases the reference boosting voltage to increase the boosted voltage, enables the voltage regulator to generate a regulated voltage by regulating the increased boosted voltage, turns off the bypass transistor such that the regulated voltage is output as the pixel power supply voltage at the output node, and maintains an enable state of the voltage regulator for a minimum enable time.
Furthermore, it would not have been obvious to combine these and/or other references in a manner consistent with the claim limitations in their entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692